Citation Nr: 0115981	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-14 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include a persistent cough, as related to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for a 
persistent cough.  The veteran perfected a timely appeal of 
this determination.

Because a "cough" is a respiratory symptom and not a 
disease, the Board has recharacterized this claim on the 
title page as involving entitlement to service connection for 
a respiratory disorder.  See The Merck Manual 576 (15th ed. 
1987) (noting that the major respiratory symptoms include 
"cough").


REMAND

At the outset, the Board observes that there appears to be a 
discrepancy, based on the information of record, concerning 
the type of service performed by the appellant during the 
period from January 13, 1957 to July 12, 1957.  This is the 
only period of service listed for the appellant in this case.  
In this regard, the appellant's DA Form 1270, as well as the 
associated documents, indicates he performed "active duty 
for training" during this period.  However, in March 1999, 
the National Personnel Records Center verified that, for this 
same period, the appellant performed honorable "active 
duty" service.  Since the distinction between these two 
types of military service is crucial to a determination of 
"veteran status," for purposes of basic entitlement to VA 
disability compensation benefits, the exact nature of any 
service by the appellant at that time should be clarified.  
Accordingly, further development is warranted.

Next, the Board notes that the recently enacted legislation 
has eliminated the well-grounded claim requirement, expanded 
the VA's duty to notify the veteran and his representative, 
if any, concerning the aspect of claim development, and 
enhanced its duty to assist a veteran in developing the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub.L.No. 106-419, § 104 (2000).

Congress recently amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty to assist a claimant in developing all facts pertinent 
to a claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See VCAA, §§ 3-4 (to be codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Keeping this in mind, the Board notes that the appellant and 
his representative contend that service connection is 
warranted for a disability manifested by a persistent cough, 
as either the residuals of pneumonia, or as the result of 
exposure to asbestos.  The claim of the appellant's cough 
being possibly connected to exposure to asbestos was first 
raised by the appellant during the pendency of this appeal, 
in statements received from the appellant in October and 
November 2000.  In support of this claim, the record contains 
a July 2000 computed tomography (CT) scan of the thorax, 
which revealed small calcified pleural and diaphragmatic 
plaques on the left side, possibly a reflection of asbestos 
exposure.  Also, the veteran submitted an August 2000 report 
of a "B" Reading of chest x-ray films dated in June 2000.  
According to the August 2000 report, the reading indicated 
interstitial lung disease consistent with asbestos exposure/ 
asbestos related disease; and pleural thickening/ pleural 
plaques consistent with asbestos exposure/ asbestos related 
disease.

Further, in a deferred rating decision dated October 2000, 
the RO noted that the claim of service connection for a 
disability manifested by a persistent cough, as a residual of 
asbestos exposure, should be referred to the rating board for 
review.  Moreover, in an October 2000 supplemental statement 
of the case, the decision review officer indicated that the 
issue of service connection for residuals of asbestos 
exposure, as distinguished from the issue of service 
connection for a persistent cough as claimed as a residual of 
pneumonia in service, was a "new claim" that would be 
referred to the RO for adjudication.  Notably, however, the 
United States Court of Appeals for Veterans Claims 
("Court") has explained in Ashford v. Brown, 10 Vet. 
App. 120 (1997), that a claimant's assertion that asbestos 
exposure caused his present disability does not create a new 
basis of entitlement to benefits.  Id. at 123-124.  As such, 
it is "inextricably intertwined" with the previous claim of 
entitlement to service connection for respiratory disorder 
(to include a persistent cough); and, hence, it does not 
constitute a new claim.  Id.  In view of the foregoing, and 
the fact that the appellant's claim for service connection 
for respiratory disorder (to include a persistent cough) as 
related to asbestos exposure, has not been fully developed 
and adjudicated by the RO, a remand is warranted.

In this context, it is well to observe that, in McGinty v. 
Brown, 4 Vet. App. 428 (1993), the Court articulated that 
there had been no specific statutory guidance with regard to 
claims for service connection for asbestos-related diseases, 
nor had the Secretary promulgated any regulations.  However, 
VA has issued a circular on asbestos-related diseased, 
entitled the Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988); redesignated at Veterans Benefits 
Administration (VBA) Adjudication Procedural Manual M21-1 
(Manual M21-1), Part VI, paragraphs 7.21 (October 3, 1997), 
that provides some guidelines that for considering 
compensation claims based on exposure to asbestosis.  The 
guidelines require a determination regarding the veteran's 
exposure during service and current evidence of a disease 
linked to that exposure.

The VA General Counsel concluded that medical nexus evidence 
was required to establish a well-grounded claim for service 
connection for an asbestos-related disease, and adjudicators 
were required to follow the claim development procedures 
outlined in the Manual M21-1 only after a well-grounded claim 
has been presented.  VAOPGCPREC 4-2000 (April 13, 2000).  
However, since the new legislation cited above has eliminated 
the concept of a well-grounded claim, the RO is advised that 
any further development indicated in the Manual M21-1 should 
be accomplished before the case is returned to the Board.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should contact the National 
Personnel Records Center and request that 
they verify through appropriate 
procedures all dates of active duty, 
active duty for training, and inactive 
duty for training performed by the 
appellant, to specifically include the 
period from January 13, 1957 to July 12, 
1957.

The RO should also request that NPRC 
search for any and all records, to 
include clinical records, if available, 
at the U.S. Army Hospital at Fort Dix, 
New Jersey.  The period to be searched is 
June 1957 through July 1957.

The RO should also contact ARPERCEN and 
request a search for any and all of the 
appellant's service medical records, to 
include clinical records.  Any reserve 
service records should also be requested.

If the search for any such records yields 
negative results, that fact should be 
specifically noted in the appellant's 
claims file.

2.  The RO should follow the development 
procedures outlined in the Manual M2-1, 
and obtain any pertinent service records 
to ascertain whether the appellant was 
exposed to asbestos during his period of 
service.  (Note: The Board acknowledges 
the RO's development letter of October 
31, 2000, and that the appellant has 
responded to that letter via VA Forms 21-
4138, dated November 11th and 13th , 
2000.)

3.  The RO should take the appropriate 
steps to obtain and associate with the 
record all outstanding pertinent medical 
records from VA or other source(s) or 
facility(ies) identified by the 
appellant.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The 
appellant is also free to submit any 
pertinent medical or other records in his 
possession.

4.  The appellant should be scheduled for 
a VA examination by a specialist to 
determine the nature and etiology of any 
current respiratory disorder(s) 
diagnosed, to include a disability 
manifested by a persistent cough.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, including any 
evidence obtained pertaining to the 
appellant's exposure to asbestos in 
service.  A copy of this Remand should 
also be provided.  Such tests and/or X-
rays as the examiner deems necessary 
should be performed, and all related 
documentation should be associated with 
the claims folder.  If the examiner finds 
that it is not feasible to any particular 
question or follow a particular 
instructions, he or she should so 
indicate and explain the reason.

The examiner should provide 
answers/findings indicated below to each 
question or instruction posed.  The 
answer should be proceeded with the Roman 
numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.

I.  Does the appellant currently 
have a disability manifested by a 
persistent cough?  Please list all 
clinical diagnoses.

II.  Does the appellant currently 
have a respiratory disorder?  Please 
list all clinical diagnoses.

III.  Does the appellant currently 
have an asbestosis-related 
respiratory condition?  Please list 
all clinical diagnoses.

IV.  Is it at least as likely as not 
that any currently diagnosed 
respiratory disorder(s) was/were 
manifested in service; or are 
otherwise related to the appellant's 
period of military service, 
including exposure to asbestos (if 
in-service exposure is verified by 
the evidence). 

The examiners must give a full rationale 
for all opinions rendered.  In addition, 
the examiner must state on their report 
whether they reviewed the appellant's 
complete claim file.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action (to include any 
further development deemed warranted) 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

7.  Following completion of the 
foregoing, the RO should again consider 
the claim of entitlement to service 
connection for respiratory disorder, to 
include a persistent cough, on the basis 
of all pertinent medical evidence of 
record and legal authority.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided with an appropriate 
supplemental statement of the case and afforded the 
applicable time period for response before the claims file is 
returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




